United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3588
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                     John Stone

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                          Submitted: September 15, 2021
                            Filed: September 20, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       John Stone appeals the district court’s 1 order revoking a grant of conditional
release. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.



      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
      Stone was initially civilly committed under 18 U.S.C. § 4246 in 2012. In
October 2018, the district court granted him conditional release under
section 4246(e)(2), and imposed conditions, including that he refrain from
committing a new crime or using alcohol. In March 2019, the government filed a
notice of violation, and subsequent motion for revocation of conditional release
under section 4246(f), alleging that Stone had violated the conditions of his release
by using alcohol and committing the crime of disarming a police officer.

       After careful review of the record, this court concludes that Stone’s statutory
and constitutional arguments relating to the denial of his request to obtain an
independent mental examination prior to the revocation of his conditional release
are foreclosed by this court’s precedent. See United States v. Spann, 984 F.3d 711
(8th Cir. 2021), cert. denied, 209 L. Ed. 2d 769 (May 17, 2021); see also United
States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (de novo review). To the
extent Stone also challenges the propriety of the revocation on evidentiary grounds,
this court concludes the evidence developed during the revocation proceedings
supports the district court’s determination that conditional release should be
revoked. See United States v. Franklin, 435 F.3d 885, 889-90 (8th Cir. 2006).

      The judgment is affirmed.
                      ______________________________




Honorable David P. Rush, United States Magistrate Judge for the Western District
of Missouri.

                                         -2-